
	
		I
		112th CONGRESS
		2d Session
		H. R. 4265
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2012
			Mr. Crawford
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a 5
		  percent tax on so much of adjusted gross income of any individual as exceeds
		  $1,000,000, and to provide incentive for Congress to pass a balanced budget
		  amendment, or spending limit amendment, to the Constitution.
	
	
		1.Short titleThis Act may be cited as the
			 Shared Responsibility in Preserving
			 America’s Future Act .
		2.Surtax on millionaires
			 contingent on Congressional passage of a balanced budget amendment or spending
			 limit amendment
			(a)In
			 generalSubchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
				
					VIIISurtax on
				millionaires
						
							Sec. 59B. Surtax on millionaires.
						
						59B.Surtax on
				millionaires
							(a)General
				ruleIn the case of a taxpayer other than a corporation for any
				taxable year beginning after 2012 and before 2023, there is hereby imposed (in
				addition to any other tax imposed by this subtitle) a tax equal to 5 percent of
				so much of the modified adjusted gross income of the taxpayer for such taxable
				year as exceeds the threshold amount.
							(b)Threshold
				amountFor purposes of this section—
								(1)In
				generalThe threshold amount is $1,000,000.
								(2)Inflation
				adjustment
									(A)In
				generalIn the case of any taxable year beginning after 2013, the
				$1,000,000 amount under paragraph (1) shall be increased by an amount equal
				to—
										(i)such dollar
				amount, multiplied by
										(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2012 for calendar year 1992 in
				subparagraph (B) thereof.
										(B)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $10,000, such
				amount shall be rounded to the next highest multiple of $10,000.
									(3)Married filing
				separatelyIn the case of a married individual filing separately
				for any taxable year, the threshold amount shall be one-half of the amount
				otherwise in effect under this subsection for the taxable year.
								(c)Modified
				adjusted gross incomeFor
				purposes of this section—
								(1)In
				generalThe term modified adjusted gross income
				means adjusted gross income reduced by the excess of—
									(A)gross income from
				a trade or business—
										(i)which is not a
				passive activity (within the meaning of section 469(c)) with respect to the
				taxpayer, and
										(ii)with respect to
				which the taxpayer pays wages to at least 1 full-time equivalent employee (as
				defined in section 45R(d)(2) determined without regard to subsection
				(e)(1)(A)(iv) thereof), other than the taxpayer, over
										(B)the deductions
				which are properly allocable to such income.
									(2)RegulationsThe
				Secretary shall prescribe regulations similar to the regulations under section
				469(l) for determining the income that is taken into account under paragraph
				(1)(A).
								(d)Special
				rules
								(1)Nonresident
				alienIn the case of a
				nonresident alien individual, only amounts taken into account in connection
				with the tax imposed under section 871(b) shall be taken into account under
				this section.
								(2)Citizens and
				residents living abroadThe dollar amount in effect under
				subsection (a) shall be decreased by the excess of—
									(A)the amounts
				excluded from the taxpayer’s gross income under section 911, over
									(B)the amounts of any deductions or exclusions
				disallowed under section 911(d)(6) with respect to the amounts described in
				subparagraph (A).
									(3)Charitable
				trustsSubsection (a) shall
				not apply to a trust all the unexpired interests in which are devoted to one or
				more of the purposes described in section 170(c)(2)(B).
								(4)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed under this section shall
				not be treated as tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section 55.
								(e)Application of
				section contingent on balanced budget or spending limit amendment
								(1)Submission of
				amendment for ratificationThis section shall not apply to any
				taxable year which begins before the date on which the President certifies that
				the Archivist of the United States has submitted to the States for their
				ratification a proposed amendment to the Constitution of the United States
				pursuant to a joint resolution entitled Joint resolution proposing a
				balanced budget amendment to the Constitution of the United States. or
				Joint resolution proposing a spending limit amendment to the
				Constitution of the United States.. If the certification referred to in
				the preceding sentence is not made by the President before September 30, 2012,
				this section shall not apply to any taxable year.
								(2)RatificationThis section shall not apply to any taxable
				year beginning after December 31, 2017, unless, on or before such date, such an
				amendment, by ratification, becomes valid to all intents and purposes as part
				of the Constitution of the United
				States.
								.
			(b)Clerical
			 amendmentThe table of parts
			 for subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
				
					
						Part VIII. Surtax on
				Millionaires
					
					.
			(c)Section 15 not
			 To applyThe amendment made by subsection (a) shall not be
			 treated as a change in a rate of tax for purposes of section 15 of the Internal
			 Revenue Code of 1986.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
